       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 1 of 62                    FILED
                                                                                 2021 Mar-19 AM 09:04
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


STEPHEN MCKINNEY,                         }
individually and derivatively on          }
behalf of PRIMUS ENTERPRISE,              }
LLC,                                      }
                                          }   Case No.: 2:19-cv-00503-ACA
       Plaintiff,                         }
                                          }
v.                                        }
                                          }
THOMAS PINTER, et al.,                    }
                                          }
       Defendants.                        }
                                          }

                          MEMORANDUM OPINION

      Before the court are the following motions for summary judgment:

Defendants VetsUSA, II, Inc. (“VetsUSA”), and Stephen Worthington move for

summary judgment on all of Plaintiff Stephen McKinney’s claims against them (doc.

138); Defendants Thomas Pinter and Pinter Memorials, Inc. (“Pinter Memorials”),

move for summary judgment on all of Mr. McKinney’s claims against them (doc.

140); and Mr. McKinney moves for summary judgment or partial summary

judgment on all of the counterclaims Mr. Pinter filed against him (doc. 139).

Because these claims arise from the same operative facts, the court will address them

together.



                                         1
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 2 of 62




      Mr. Pinter, Mr. McKinney, Mr. Worthington, and their respective companies

engaged in a business relationship that soured. Initially, the parties worked together

to produce and inscribe gravestones for the Department of Veteran Affairs (“VA”).

Mr. Pinter and Mr. Worthington eventually stopped working with Mr. McKinney

and continued producing inscribed gravestones without him. Mr. McKinney claims

that Mr. Pinter and Mr. Worthington wrongfully cut him out of their gravestone

operation. Mr. McKinney sued Mr. Pinter, Mr. Worthington and each of their

respective companies, individually and derivatively on behalf of Primus Enterprise,

LLC (“Primus”). Mr. Pinter filed a counterclaim. Now everyone has moved for

summary judgment. (Docs. 138, 139, 140).

I.    CASE SUMMARY

      Mr. McKinney brings the following sixteen claims against Mr. Pinter,

Mr. Worthington, and their respective companies, Pinter Memorials and VetsUSA:

      (1) breach of fiduciary duty, individually and derivatively on behalf
          of Primus, against Mr. Pinter (“Count One”);

      (2) breach of operating agreement, individually, against Mr. Pinter
          (“Count Two”);

      (3) tortious interference with existing and prospective contractual
          relationships, derivatively on behalf of Primus, against Mr. Pinter
          and Pinter Memorials;




                                          2
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 3 of 62




       (4) tortious interference with existing contractual relationships,
           individually, against VetsUSA and Pinter Memorials; 1

       (5) injunction, individually, against Mr. Pinter (“Count Five”);

       (6) injunction, derivatively on behalf of Primus, against Mr. Pinter
           (“Count Six”);

       (7) unjust enrichment, derivatively on behalf of Primus, against
           Mr. Pinter and Pinter Memorials (“Count Seven”);

       (8) breach of contract, derivatively on behalf of Primus, against
           VetsUSA (“Count Eight”);

       (9) breach of implied in fact contract, derivatively on behalf of Primus
           and brought alternatively to Count Eight, against VetsUSA
           (“Count Nine”);

       (10) aiding and abetting breach of fiduciary duty, individually and
            derivatively on behalf of Primus, against Mr. Worthington (“Count
            Ten”);

       (11) aiding and abetting breach of fiduciary duty, individually and
            derivatively on behalf of Primus, against VetsUSA (“Count
            Eleven”);

       (12) aiding and abetting breach of fiduciary duty, individually and
            derivatively on behalf of Primus, against Mr. Pinter in his capacity
            as an officer of Pinter Memorials and against Pinter Memorials
            (“Count Twelve”);

       (13) violation of the Pennsylvania Uniform Trade Secrets Act
            (“PUTSA”), individually and derivatively on behalf of Primus,
            against Mr. Pinter and Pinter Memorials (“Count Thirteen”);




       1
         Mr. McKinney initially brought counts three and four against Mr. Worthington as well
(doc. 14 at 21), but the court dismissed these claims against Mr. Worthington (doc. 86 at 2).
                                             3
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 4 of 62




      (14) violation of the Defend Trade Secrets Act (“DTSA”), individually
           and derivatively on behalf of Primus, against Mr. Pinter and Pinter
           Memorials (“Count Fourteen”);

      (15) unfair competition, derivatively on behalf of Primus, against Mr.
           Worthington, VetsUSA, and Pinter Memorials (“Count Fifteen”);

      (16) breach of contract, individually, against Pinter Memorials (“Count
           Sixteen”).

(Doc. 14 at 18–46).

      Mr. Pinter asserts several counterclaims against Mr. McKinney, both

individually and derivatively on behalf of Primus:

      (1) breach of the fiduciary duty of loyalty and good faith, individually
          and derivatively on behalf of Primus (“Counterclaim One”);

      (2) breach of the fiduciary duty of care, individually and derivatively
          on behalf of Primus (“Counterclaim Two”);

      (3) breach of limited liability company agreement, individually
          (“Counterclaim Three”);

      (4) unjust enrichment, individually (“Counterclaim Four”);

      (5) fraudulent    inducement        and        rescission,   individually
          (“Counterclaim Five”).

(Doc. 39 at 40–43).

      For the reasons below, the court WILL GRANT IN PART and DENY IN

PART Mr. Worthington and VetsUSA’s motion for summary judgment.

(Doc. 138).    The court WILL GRANT summary judgment in favor of

Mr. Worthington on Count Fifteen and WILL ENTER SUMMARY JUDGMENT

                                         4
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 5 of 62




in favor of Mr. Worthington and against Mr. McKinney on that count. The court

WILL DENY Mr. Worthington’s motion for summary judgment on Count Ten.

The court WILL DENY VetsUSA’s motion for summary judgment on Count Four,

Count Eight, Count Nine, Count Eleven, and Count Fifteen.

      Further, the court WILL GRANT IN PART and DENY IN PART

Mr. Pinter and Pinter Memorials’ motion for summary judgment. (Doc. 140). The

court WILL GRANT summary judgment in favor of Mr. Pinter on Count Twelve,

Count Thirteen, and Count Fourteen and WILL ENTER SUMMARY

JUDGMENT in favor of Mr. Pinter and against Mr. McKinney on those counts.

The court WILL GRANT summary judgment in favor of Pinter Memorials on

Count Thirteen, Count Fourteen, and Count Sixteen and WILL ENTER

SUMMARY JUDGMENT in favor of Pinter Memorials and against

Mr. McKinney on those counts.        The court WILL GRANT PARTIAL

SUMMARY JUDGMENT in favor of Mr. Pinter and Pinter Memorials on Count

Seven and WILL ENTER PARTIAL SUMMARY JUDGMENT in their favor

and against Mr. McKinney on that count. The court WILL DENY Mr. Pinter’s

motion for summary judgment on Count One, Count Two, Count Three, Count Five,

and Count Six. The court WILL DENY Pinter Memorials’ motion for summary

judgment on Count Three, Count Four, Count Twelve, and Count Fifteen.




                                       5
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 6 of 62




      Finally, the court WILL GRANT IN PART and DENY IN PART

Mr. McKinney’s motion for partial summary judgment. (Doc. 139). The court

WILL GRANT Mr. McKinney’s motion for partial summary judgment on

Counterclaim One and Counterclaim Two and WILL ENTER PARTIAL

SUMMARY JUDGMENT in favor of Mr. McKinney and against Mr. Pinter on

those counts. The court WILL DENY partial summary judgment on Counterclaim

Three. The court WILL GRANT Mr. McKinney’s motion for summary judgment

on Counterclaim Four and Counterclaim Five and WILL ENTER SUMMARY

JUDGMENT in favor of Mr. McKinney and against Mr. Pinter on those counts.

II.   BACKGROUND

      VetsUSA is in the gravestone business. Mr. Worthington formed VetsUSA

in December 2017 to produce inscribed gravestones for the VA. (Doc. 138-23 at 3,

¶ 6). In March 2018, VetsUSA secured a contract to provide inscribed gravestones

to the VA. (Doc. 138-10 at 2). The contract ran for about six months, and the VA

had the option to extend it for up to four, one-year terms. (Id.). The contract was

valuable: if the VA exercised all four one-year options, the estimated value of the

contract was $36,391,870. (Id.).

      Mr. Worthington and VetsUSA did not operate on their own to secure the VA

contract. Mr. Pinter had worked with Mr. Worthington in the past and suggested

that he contact Mr. McKinney to discuss supplying VetsUSA with blank, inscribable


                                        6
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 7 of 62




gravestones which VetsUSA would inscribe to satisfy its VA contract. (Doc. 138-1

at 25). This was the start of a brief and contentious business relationship between

Mr. Worthington, Mr. Pinter, and Mr. McKinney.

      a. Mr. McKinney and Mr. Pinter Form Primus

      To fulfill its VA contract, VetsUSA needed a supply of blank, inscribable

gravestones, and Mr. Pinter and Mr. McKinney intended to provide them. (Id.). To

do so, Mr. Pinter and Mr. McKinney formed Primus, a Delaware limited liability

company. (Doc. 138-24 at 2). Mr. McKinney told Mr. Pinter that he had the

financial ability and willingness to contribute fifty percent of the capital required to

manufacture blank gravestones to sell to VetsUSA. (Doc. 138-3 at 72). Mr. Pinter

also testified that neither party would “take any distribution until both of us were

repaid our initial capital.”   (Id.).   Although they discussed creating a written

operating agreement for Primus, they never committed the agreement to writing.

(Doc. 138-2 at 33; Doc. 138-3 at 70).

      Instead, Messrs. Pinter and McKinney formed an oral operating agreement for

Primus. (Doc. 138-3 at 70; Doc. 138-2 at 33). The terms of the operating agreement

are in dispute.    Mr. Pinter testified that the operating agreement contains the

following provisions: (1) each party would contribute fifty percent of the capital

required to operate Primus; (2) each party would contribute fifty percent of the work

to manufacture gravestones, and (3) each party would treat Primus’s employees with


                                           7
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 8 of 62




respect and integrity. (Doc. 138-3 at 70). Mr. McKinney testified that the entire

agreement consisted of a promise to contribute money equally and distribute money

at the same time. (Doc. 138-2 at 34).

      Although Mr. Pinter testified that “one of the terms of the operating agreement

would be that [we] would treat Primus’s employees with respect and integrity,” he

acknowledged that the parties did not “discuss actually making that a written term

in an operating agreement.” (Doc. 138-3 at 71). He just assumed that “[a]nything

that you talk about as a business and then attempt to implement is in effect part of

an oral operating agreement.”     (Id.).   Accordingly, the only provision that is

undisputed is that the two men would contribute equal capital to Primus. Neither

party testified that they intended to modify or displace the default fiduciary duties

imposed by Delaware law on limited liability companies and their members. (Doc.

138-2 at 33–34; Doc. 138-3 at 70–71).

      It is also disputed whether Mr. McKinney contributed the required fifty

percent of the capital contributions to Primus. Mr. McKinney made $64,105.29 in

cash contributions while Mr. Pinter contributed $137,938.50. (Doc. 140-8 at 13, 15).

But Mr. McKinney testified that his cash contributions were supplemented by a

separate agreement between him and Mr. Pinter wherein Mr. McKinney’s company,

Wenzco Supplies LLC, would suspend the collection of debts owed to it by Pinter




                                           8
         Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 9 of 62




Memorials until the two men took their first distribution from Primus. (Doc 139-1

at 2).

         b. VetsUSA’s Agreement with Primus

         Mr. Worthington intended to subcontract with Primus for blank gravestones.

When the VA awarded VetsUSA the contract for inscribed gravestones,

Mr. Worthington told Mr. McKinney on a phone call that “we are going to make a

lot of money in this contract” and “this is going to be a very positive five years

together.” (Doc. 138-2 at 9). No one told Mr. Worthington the terms of Primus’s

operating agreement (doc. 138-1 at 28), but he knew that Mr. McKinney and

Mr. Pinter were partners in that company. (Doc. 138-6 at 27–28).

         It is undisputed that Primus and VetsUSA intended to enter into a

requirements contract in which VetsUSA would purchase all of the blank

gravestones that it needed to fulfill the VA contract. Whether the two companies

ever actually entered a contract, however, is in dispute.

         First, at the end of April 2018, Primus sent VetsUSA a written offer to

contract. (Doc. 138-11). This document included a provision allowing Primus to

terminate the contract if costs increased to a certain amount. (Id. at 5 ¶ 3.1). The

document also stated that it “supersede[d] all prior to contemporaneous

representations and agreements” and could “not be varied by any oral agreements or




                                          9
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 10 of 62




representations or otherwise except by an instrument in writing . . . .” (Id. at 9 ¶ 8.1).

It is undisputed that VetsUSA never executed this contract.

      Two days later, VetsUSA sent a letter of intent to Primus. (Doc. 138-13). The

letter of intent set out in definite terms the unit price of $210.00 per gravestone, an

estimated quantity of 103,320 gravestones, an estimated value of $21,697,200 for

Primus’s services over the five-year contract term, and the quality and specific

parameters of the gravestones. (Doc. 138-13 at 4; Doc. 14-5 at 3–4). However, it

also contained a provision expressly providing that its terms were conditioned on the

parties reaching a final written contract:

      This agreement is conditioned upon VetsUSA II and Primus reaching
      an agreement on terms (in addition to those above) of a
      Subcontract/Supplier Agreement and executing same, which the parties
      are currently negotiating.

(Doc. 138-13 at 4). Mr. Worthington testified that if the relationship continued, it

had the potential to be worth up to “100 million [dollars] of future receivables.”

(Doc. 138-1 at 83).

      Six days after VetsUSA sent the letter of intent, Primus requested from

VetsUSA the formal agreement referenced in the letter. (Doc. 138-16 at 17). Two

days later, VetsUSA responded and sent Primus a seventeen-page counteroffer to

Primus’s original proposal. (Doc. 138-15). This counteroffer contained a provision

allowing VetsUSA to cancel the subcontract without cause. (Id. at 7, ¶ 21). Primus


                                             10
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 11 of 62




did not agree to this provision, and two weeks later, sent a copy of its original offer

to VetsUSA. (Doc. 138-16 at 5). VetsUSA responded by resending a copy of its

counteroffer. (Id.). The parties never executed either of the proposed subcontract

agreements.

       While the parties negotiated the termination provision, Primus was producing

blank gravestones for VetsUSA. (Doc. 138-4 at 132). Primus issued invoices

charging VetsUSA two hundred and ten dollars for each blank gravestone, and

VetsUSA paid the invoices. (Doc. 138-6 at 47). This relationship continued—with

Primus producing blank gravestones and VetsUSA purchasing them at the price

contemplated in the letter of intent—from late April 2018 until early August 2018.

(Id. at 8–9).

       c. The JB Processing Facilities and Gravestone Fabrication

       From April 2018 through August 2018, Primus operated out of a processing

facility located in Bessemer, Alabama, and owned by JB Processing, LLC (“JB

Processing”). (Doc. 138-2 at 7, 33, 103). VetsUSA also set up an office at the JB

Processing facilities. (Doc. 138-6 at 30–31). JB Processing is owned by Chang Yan

Tan, who lives in China and often communicated with Primus through his assistant,

Wei Gao. (Doc. 140-5 at 4–5). Jacob Swindal is JB Processing’s CEO. (Id. at 6).

       JB Processing had experience manufacturing gravestones and allowed Primus

to use its fabricating space and equipment. (Doc. 138-2 at 103). Although there was


                                          11
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 12 of 62




no written agreement between Primus and JB Processing, Primus paid JB Processing

for its use of the facility. (Doc. 139-4 at 2; Doc. 140-9 at 17). JB Processing had all

of the equipment for manufacturing blank gravestones in place, but the degree to

which the equipment was functional is in dispute: Mr. McKinney testified that “most

of the equipment when we got there wasn’t even running, so it had to be brought

online” (doc. 138-2 at 58), while Mr. Pinter said that “all the equipment was there

and set up and you had to just adjust the equipment to the headstone specs” (doc.

138-3 at 68).

      Mr. McKinney testified that his responsibilities for Primus included

determining the correct “[d]istance of blades, variables of amperage for pressure

ratings on the equipment, the type of material used in some of the bits . . . , the flow

of the operation in the sense of what steps went which direction, and the

maintenance . . . in keeping the equipment operational.” (Id. at 23). He says that he

contributed “[p]rocedural work flow” to the fabrication process, that he was largely

responsible for creating the process that Primus used to manufacture gravestones,

and that his process was confidential. (Doc. 138-2 at 22). To that end, he testified

that he told everyone at the worksite that Primus’s fabrication process was

confidential. (Id. at 24–25). He had no background or training in gravestone

manufacturing, however, and did not consult any experts to determine whether his

process for gravestone fabrication was unique. (Id. at 23).


                                          12
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 13 of 62




      d. Mr. McKinney’s Behavior

      Some of Mr. McKinney’s business associates objected to his behavior. In an

email to Mr. Gao, Mr. McKinney described his managements style: “I run

everything with an iron fist. Everyone may not like me, but they will respect me.”

(Doc. 140-14 at 5).      Others, like Mr. Swindal, saw his actions as more

unprofessional: “there were several instances . . . between, you know, my employees

with [Mr. McKinney], just lies, deceit, in some cases harassment.” (Doc. 140-5 at

8).   Mr. Worthington testified that “the negativity with [Mr. McKinney] was

reported by [Mr. Pinter], by Stephanie [Worthington], and by [VetsUSA’s site

manager, Andrew Smith,] and it was all primarily related to personality and the way

one handles people and the way one speaks to people.” (Doc. 138-1 at 16).

      Mr. Smith testified that he had experiences with Mr. McKinney that he

“considered to be disrespectful or unprofessional.” (Doc. 140-6 at 31). And

Mr. Pinter testified that Mr. McKinney “frequently” “abused, harassed, and bullied

the individuals who worked at the JB Processing plant including employees of JB

Processing, VetsUSA, and Primus.” (Doc. 138-3 at 87). Mr. McKinney sent several

text messages to Emily Catron, a JB Processing employee, in which he stated that

he was “[r]eady to kick someone’s ass” and told her that some movers working on




                                        13
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 14 of 62




site had “five seconds to get the fuck out before [t]hey got to see my Ar-15 in action.”

(Doc. 147-3 at 3).

      Mr. Swindal was particularly disgruntled by Mr. McKinney’s behavior. He

testified that by August 2018, “the cumulative effect of [Mr. McKinney’s] conduct

led [Mr. Swindal] to believe that [Mr. McKinney] had created a toxic environment.”

(Doc. 140-5 at 70).           He also testified that Mr. McKinney’s conduct was

“unpredictable.”     (Id.).    According to Mr. Swindal, Mr. McKinney’s actions

detrimentally affected most of the employees “physically, mentally, and in every

way possible.” (Doc. 140-5 at 72).

      In short, although Mr. McKinney denies much of the accusations of rudeness

and inappropriate behavior, there was at least significant discord between the

workers at JB Processing and Mr. McKinney.

      e. Mr. McKinney’s Ban from JB Processing

      In July 2018, Mr. McKinney made an offer to Mr. Tan, JB Processing’s

owner, in which Mr. Tan would become an equal partner in Primus with

Messrs. McKinney and Pinter. (Doc. 140-14 at 6). Primus would then expand its

use of the JB Processing facilities and have authority over the quarry where it

obtained raw material for its gravestone production. (Id. at 6–7). As part of that

offer, Mr. McKinney made certain representations about the future of Primus,

including that Primus would “possess and be awarded over $185,000,000 in


                                          14
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 15 of 62




contracts over the next three years,” that the contract would “be renewed for another

five year period,” and that Mr. McKinney owned “several other entities that revolve

around the stone industry. . . .” (Id. at 5). According to Mr. McKinney, Primus had

“customers all over the world” and even without the government contracts, could

“produce around $300,000 per day with at least 43% profit margin within the next

16 months.” (Doc. 140-14 at 5). Further, as part of the deal, “Mr. Tan should expect

over $2,500,000 in the year of 2020 and double that in 2021.” (Id. at 7).

      Mr. McKinney asserts that he was speaking on behalf of Primus in the email

and says that the “other entities that revolve around the stone industry” was a

reference, in part, to Pinter Memorials. (Doc. 138-2 at 78–79). He also wrote in the

email that a thirty-three percent stake in Primus could be worth “over $600,000 of

actual return investment” over the next twelve months.         (Doc. 140-14 at 7).

Mr. McKinney admits that some of the dollar amounts cited in his email were

inaccurate but testified that he corrected that information when he met with Mr. Gao

in person. (Doc. 138-2 at 78). He also said that “[a]t the time,” he felt the

information that he provided in the email “was very accurate.” (Id.).

      Mr. McKinney’s offer was contingent on JB Processing making some staffing

changes: Jacob Swindal, Emily Catron, and two other JB Processing employees

“need[ed] to be removed from the operation.” (Doc. 140-14 at 5). Mr. McKinney




                                         15
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 16 of 62




wrote that for him to “turn[ ] this place around . . . , this would be a requirement.”

(Id. at 5).

       A few days after he sent the email, Mr. McKinney met with Mr. Gao and

Bintao Qin, another of Mr. Tan’s agents, at the JB Processing facility. (Doc. 138-3

at 12). Mr. Pinter was also at the meeting; he testified that it was “impromptu” and

that Mr. McKinney “had kind of been trying to take over the plant for months.”

(Doc. 138-3 at 7). Mr. McKinney again suggested that JB Processing remove

Mr. Swindal from the operation. (Id. at 12). During the meeting, Mr. Swindal texted

Mr. Gao, “Are you with Steve?? What is going on?” (Doc. 140-9 at 302). He also

called Mr. Gao five times—calls Mr. Gao declined—and sent several other text

messages to Mr. Gao. (Id. at 302–03). He also sent a text message to both Mr. Gao

and Mr. Qin that read “SOMEONE ANSWER!!” (Doc. 138-4 at 96).

       A few days later, Mr. Gao and Mr. Qin met with Mr. Swindal and shared

Mr. McKinney’s proposal and email with him, including the provision that

Mr. Swindal be removed from his position with the company. (Doc. 140-5 at 6).

The level of interest that JB Processing and Mr. Tan initially had in Mr. McKinney’s

proposal is unclear, but it is undisputed that they never formed an agreement. On

August 9, 2018, Mr. Gao said that he had suggested Primus submit a written

proposal. (Doc. 140-9 at 312). Two days later, Mr. Gao sent Mr. Swindal an email

that stated, “As an investor, Mr. Tan wants to do business with capable and


                                         16
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 17 of 62




trustworthy parties. From what we know, [Mr. McKinney] is clearly not very

credible.” (Doc. 140-16 at 2).

      Mr. Swindal testified that by August 9, 2018, he had decided to bar Primus

from the JB Processing facility because “to be productive with my company, JB[ ]

Processing, it could not involve [Mr. McKinney] anymore.” (Doc. 140-5 at 12). The

same day, around noon, he told Mr. Pinter that “Primus’s involvement at [the JB

Processing] facility could no longer continue.” (Id. at 11). Mr. Pinter understood

this to mean both Mr. McKinney and Primus were going to be barred from JB

Processing: “[Mr. Swindal] didn’t want any businesses there that McKinney had

ownership in. He wanted McKinney out of his life.” (Doc. 138-3 at 20).

      Mr. Pinter invited Mr. Swindal to his house that evening to further discuss his

concerns with Mr. McKinney and Primus’s future at the JB Processing plant. (Doc.

138-3 at 16–18). At 11:02 PM that night, after his meeting with Mr. Pinter,

Mr. Swindal texted Mr. Gao and Mr. Qin: “I have a new plan! I am talking to

[Mr. Pinter] personally. No talk with [Mr. McKinney] at this point. WE NEED TO

TALK ASAP. [T]his could be very good.” (Doc. 138-4 at 96). When asked what

he meant by “a new plan,” Mr. Swindal testified that he told Mr. Pinter that Primus

could no longer continue at the plant and if Mr. Pinter continued his involvement

with Primus, “then you’re all—you’re all gone.” (Doc. 140-5 at 10–11).




                                        17
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 18 of 62




      At 12:21 AM the following morning, Mr. Swindal also sent the following text

message to Mr. Gao and Mr. Qin: “I trust [Mr. Pinter] and not [Mr. McKinney].

[Mr. Pinter] is prepared to step forward. Let’s talk 9:00am tomorrow morning.”

(Doc. 138-4 at 97).

      The next day, at 6:38 AM, Mr. Gao sent Mr. Swindal an email in which he

said, writing on behalf of Mr. Tan, that the “decision to get rid of [Mr. McKinney]

is not up to us.” (Id. at 93). He wrote that Mr. Tan had “no objections to

[Mr. Pinter’s] decision” as long as “the change ha[d] no major impact on fulfillment

[of the] government project . . . .” (Id.) The email gave Mr. Swindal permission to

“assist [Mr. Pinter] to get rid of [Mr. McKinney]” but Mr. Tan did not want

Mr. Swindal to “get involved in the decision-making process.” (Id.) He reiterated

that the decision to ban Mr. McKinney was “not our decision, and we do not want

[Mr. McKinney] to think [he is] out is because of us.”           (Doc. 138-4 at 93).

Mr. Swindal texted Mr. Gao that afternoon at 12:25 PM seeking assurance that

“when [Mr. Pinter] and I tell him he is done and is no longer welcome that you will

support the decision. . . . [Mr. Pinter] and I have everything in place.” (Id. at 100).

Mr. Swindal continued, saying that even the “person in charge of [t]he contract” had

agreed to “tell [Mr. McKinney] they will no longer work with him . . . .” (Id.). At

12:41 PM, Mr. Pinter texted Mr. Swindal, “I have your back 100% and so will [Mr.]

Worthington.” (Doc. 138-4 at 80).


                                          18
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 19 of 62




      To that end, Mr. Pinter called Mr. Worthington and “discussed the

unfortunate situation and discussed moving forward.” (Doc. 138-3 at 6). Mr. Pinter

told Mr. Worthington that he was “going to try and keep operating” through “Pinter

Memorials which [he] had still been operating and try and keep fulfilling the

contract.” (Id.). After his phone call with Mr. Worthington, Mr. Pinter helped

Mr. Swindal draft an email to Mr. McKinney informing him of his upcoming

expulsion from JB Processing. (Doc. 138-5 at 53). After sending the final version

to Mr. Swindal, Mr. Pinter wrote that “[t]he only way [Mr.] Worthington wants to

move forward with [JB] Processing is if [Mr.] McKinney is banned from the

property. All past due invoices and utilities will be paid immediately upon the ban.”

(Doc. 138-4 at 82).

      The next day, at 11:05 AM, Stephanie Worthington asked Mr. Pinter whether

she could call the VA to tell them about the status of their subcontract, and Mr. Pinter

told her to wait. (Doc. 138-6 at 4–5). At 12:48 PM, Mr. Pinter sent an email to

Mr. McKinney, with a copy to Mr. Swindal, purporting to end their business

relationship because they did not “share the same values and views on how the

company should be run” and because of the “events that have transpired.” (Doc.

138-4 at 116). At 12:58 PM, Mr. Swindal sent the email that he had prepared with

Mr. Pinter to Mr. McKinney.         (Doc. 140-5 at 168).       The email “officially

inform[ed]” Mr. McKinney that he “will no longer be allowed to work on the


                                          19
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 20 of 62




premises of JB Processing” and he was “no longer lawfully permitted at the plant

property for any reason.” (Id.).

      f. The VetsUSA and Pinter Memorials Agreement

      Mr. McKinney testified that after his ban from JB Processing, he was willing

to move Primus’s operation to a different facility and suggested as much to

Mr. Pinter. (Doc. 138-2 at 103). Primus never resumed operations, however, and

VetsUSA began purchasing blank gravestones from Pinter Memorials. (Doc. 138-6

at 7–8).

      Four days after Mr. McKinney’s ban from JB Processing, Mr. Pinter traveled

to Vermont to purchase marble to manufacture gravestones. (Doc. 149-2 at 33). The

same day, he texted Ms. Worthington that he “ordered a lot of really nice marble

today.” (Id. at 32). From August 17, 2018, to August 21, 2018, Pinter Memorials

paid over $100,000 for marble from Vermont Quarries. (Id.).

      Six days after Mr. McKinney’s ban, Mr. Pinter sent Mr. McKinney an email

detailing his plans to continue providing VetsUSA with blank gravestones. (Doc.

138-20 at 2). Six days after that, Mr. Pinter sent an email to Mr. Worthington

describing Mr. McKinney’s ban from JB Processing and how his “relationship with

[Mr. McKinney] in Primus was no longer tenable.” (Id. at 4). Of course, Mr. Pinter

had already told Mr. Worthington on August 11, 2018, that he intended to keep

supplying gravestones through Pinter Memorials after Primus halted production.


                                       20
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 21 of 62




(Doc. 138-3 at 6). Pinter Memorials and VetsUSA’s arrangement was similar to the

arrangement between Primus and VetsUSA. Although there was a discussion

between the two companies that Pinter Memorials would inscribe some of the stones

and enter a fee-splitting arrangement with VetsUSA, VetsUSA decided to engrave

the stones itself. (Doc. 138-6 at 15). With Primus and Mr. McKinney out of the

picture, the gravestone operation continued.

      g. Mr. McKinney’s Lawsuit

      Alleging a variety of claims, Mr. McKinney brought this suit, both

individually and derivatively on behalf of Primus, against Mr. Pinter, Pinter

Memorials, Mr. Worthington, and VetsUSA. (Doc. 14). In his answer, Mr. Pinter

asserted five counterclaims against Mr. McKinney, both individually and

derivatively on behalf of Primus. (Doc. 39). VetsUSA and Mr. Worthington moved

to dismiss the claims against them (doc. 64 at 1), and the court granted the motion

in part and denied in part (doc. 86 at 2). The court dismissed Count Three and Count

Four as to Mr. Worthington but let Mr. McKinney proceed on his other counts. (Id.).

Next, VetsUSA and Mr. Worthington moved for summary judgment on all counts

against them (doc. 138), Mr. Pinter and Pinter memorials did the same (doc. 140,




                                        21
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 22 of 62




and Mr. McKinney moved for partial summary judgment on Mr. Pinter’s

counterclaims (doc. 139). These motions are now before the court.

III.   DISCUSSION

       In deciding a motion for summary judgment, the court must first determine if

the parties genuinely dispute any material facts, and if they do not, whether the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Under

Rule 56, the court “draw[s] all inferences and review[s] all evidence in the light most

favorable to the non-moving party.” Hamilton v. Southland Christian Sch., Inc., 680

F.3d 1316, 1318 (11th Cir. 2012) (quotation marks omitted). A disputed fact is

material if the fact “might affect the outcome of the suit under the governing law,”

and a dispute is genuine “if the evidence is such that a reasonable jury could return

a verdict for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).

       a. Count One: Breach of Fiduciary Duty

       In Count One, Mr. McKinney, individually and derivatively on behalf of

Primus, alleges that Mr. Pinter breached his fiduciary duties of loyalty and good faith

by, among other things, “diverting existing and prospective business opportunities

[and] competing with Primus.” (Doc. 14 at 18). “To bring a claim for breach of

fiduciary duty, a plaintiff must establish (1) that a fiduciary duty existed and (2) that

the defendant breached that duty.” Bamford v. Penfold, L.P., C.A. No 2019-0005-


                                           22
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 23 of 62




JTL, 2020 WL 967942, at *18 (Del. Ch. Feb. 28, 2020) (internal citations and

quotation marks omitted). Mr. Pinter argues that Count One fails for three reasons:

he did not owe a fiduciary duty to Primus; Mr. McKinney’s conduct excuses any

misconduct by Mr. Pinter under the doctrine of unclean hands; and it was impossible

for Primus to provide VetsUSA with gravestones, and thus it was not a breach of the

duty of loyalty for Mr. Pinter to do so on behalf of Pinter Memorials. (Doc. 143 at

22–26). None of these arguments will sustain summary judgment on Count One.

      First, Mr. Pinter argues that he did not owe the traditional fiduciary duties to

Primus or Mr. McKinney because the parties “expressly recognized that there were

no [fiduciary] duties” in the operating agreement. (Doc. 143 at 23). As a default

rule . . . members of LLCs owe traditional fiduciary duties of loyalty and care.”

2009 Caiola Family Tr. v. PWA, LLC, No. CV 8028-VCP, 2014 WL 7232276, at *8

(Del. Ch. Dec. 18, 2014). An LLC may “‘displace fiduciary duties altogether or

tailor their application’ by terms of its operating agreement.” Id. (quoting Auriga

Capital Corp. v. Gatz Props., LLC, 40 A.3d 839, 856 (Del. Ch. 2012)). But “[w]here

the agreement is silent with respect to fiduciary duties, Delaware law imposes

default fiduciary duties on managers of an LLC.” Kyle v. Apollomax, LLC, 987 F.

Supp. 2d 519, 524 (D. Del. 2013).

      Here, both parties agree that the operating agreement is silent on the existence

of fiduciary duties. (Doc. 143 at 22–23). Mr. Pinter argues that this silence amounts


                                         23
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 24 of 62




to a “recognition that there were no other expectations between [Mr. Pinter and

Mr. McKinney].” (Id. at 23). But Delaware law is clear: where the operating

agreement is silent with respect to fiduciary duties, as it is here, the parties are bound

by the default duties of loyalty and care. Accordingly, Mr. Pinter’s first argument

fails as a matter of law.

      His second argument is also without merit. Mr. Pinter argues that even if he

did breach his fiduciary duties, Mr. McKinney should be estopped from bringing

this claim because of the doctrine of unclean hands. The doctrine of unclean hands

is an equitable defense and thus applies only when a party seeks an equitable remedy.

RBC Capital Markets, LLC v. Jervis, 129 A.3d 816, 875 (Del. 2015); see also USH

Ventures v. Glob. Telesystems Grp., Inc., 796 A.2d 7, 20 (Del. Super. Ct. 2000)

(“The defense of ‘unclean hands’ is generally inappropriate for legal remedies.”). In

Count One, Mr. McKinney seeks a monetary award, not an equitable remedy. (Doc.

14 at 18–19). Accordingly, Mr. Pinter’s second argument fails.

      Mr. Pinter’s third argument is a closer question, but also fails to satisfy the

summary judgment standard. Mr. Pinter argues that it was impossible for Primus to

take advantage of the VetsUSA contract, and it was therefore not a breach of his

fiduciary duty to sell gravestones to VetsUSA. (Doc. 143 at 25). Under the

corporate opportunity doctrine, it is a breach of the duty of loyalty for a corporate

officer or director to take a business opportunity for his own if: “(1) the corporation


                                           24
          Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 25 of 62




is financially able to exploit the opportunity; (2) the opportunity is within the

corporation’s line of business; (3) the corporation has an interest or expectancy in

the opportunity;” and (4) taking the opportunity will place the fiduciary in a hostile

position to the company. Broz v. Cellular Information Systems, Inc., 673 A.2d 148,

155 (Del. 1996).

          Here, Mr. Pinter attacks the first and third elements, arguing that the evidence

shows “[Mr.] McKinney had destroyed any chance Primus had of exploiting the

business opportunity” because he was banned from JB Processing. (Doc. 143 at 25).

Thus, according to Mr. Pinter, it was “impossible for Primus to perform any possible

future agreement.” (Id.) Viewing the evidence in the light most favorable to

Mr. McKinney, however, a reasonable jury could find that Mr. Pinter caused JB

Processing to ban Mr. McKinney and usurped Primus’s business opportunity.

Mr. Pinter points to Primus’s failed relationship with JB Processing as undisputed

proof that Primus could no longer fulfill the VetsUSA contract. Mr. McKinney

responds by arguing that the breach occurred before JB Processing banned

Mr. McKinney from the premises and was “orchestrated” by Mr. Pinter. (Doc. 150

at 27).

          The day before JB Processing banned Mr. McKinney, Mr. Tan wrote that

“[t]he decision to get rid of [Mr. McKinney] is not up to us. We have no objections

to [Mr. Pinter’s] decision if he is certain the change has no major impact on


                                             25
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 26 of 62




fulfillment [of the] government project.” (Doc. 138-4 at 93). Further, Mr. Pinter

met with Mr. Swindal to discuss Mr. McKinney and Primus’s future at the JB

Processing plant (doc. 138-3 at 16–18), and Mr. Swindal left that meeting with “a

new plan” and told his business associates that Mr. Pinter was “prepared to step

forward” (doc. 138-4 at 96–97). Mr. Pinter also texted Mr. Swindal that he “ha[d]

[his] back 100% and so will [Mr.] Worthington.” (Doc. 138-4 at 80). Mr. Pinter

told Mr. Worthington that he was “going to try and keep operating” through Pinter

Memorials and was going to “try and keep fulfilling the contract.” (Doc. 138-3 at

6). He even helped Mr. Swindal draft the email banning Mr. McKinney from JB

Processing. (Doc. 138-5 at 53). Finally, Mr. Pinter told Mr. Swindal the morning

before Mr. McKinney was banned that “you will never have to speak to him again.

I’ll deal with [Mr. McKinney].” (Doc. 138-4 at 83).

      It remains a question of fact whether Mr. Pinter caused Mr. McKinney’s

ouster and whether he breached the duty of loyalty. But viewing the evidence in

favor of the nonmovant, a reasonable jury could conclude that he did. Thus, the

court WILL DENY Mr. Pinter’s motion for summary judgment on Count One.

      b. Count Two: Breach of Operating Agreement

      In Count Two, Mr. McKinney alleges that Mr. Pinter breached Primus’s

operating agreement. (Doc. 14 at 19). Mr. Pinter argues that his obligations under

the operating agreement are excused because Mr. McKinney breached the


                                       26
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 27 of 62




agreement first. (Doc. 143 at 27–28). Mr. McKinney argues that Mr. Pinter has

waived that argument by failing to plead it as an affirmative defense in his answer.

(Doc. 150 at 28–29). Under both Pennsylvania and Delaware law, 2 “[a] party is

excused from performance under a contract if the other party is in material breach

thereof.” Biolife Solutions, Inc. v. Endocare, Inc., 838 A.2d 268, 278 (Del. Ch.

2003); see also LJL Trasp., Inc. v. Pilot Air Freight Corp., 962 A.2d 639, 648 (Pa.

2009) (holding that a party that has materially breached a contract may not insist

upon performance of the contract).

       Mr. Pinter argues that he was excused from performance because

Mr. McKinney’s breaches were “legion and material.” (Doc. 143 at 28). Viewing

the evidence in the light most favorable to Mr. McKinney, however, a reasonable

jury could find that Mr. McKinney was not in breach of the operating agreement.

First, Mr. Pinter argues that Mr. McKinney “failed to contribute 50% of the capital”

to Primus. (Id.). Mr. McKinney testified that “in lieu of me fronting the 50% of the

capital directly to Primus, my separate company . . . would postpone the collection

of debts owed to it by Pinter Memorials.” (Doc. 139-1 at 2). This creates a genuine

issue of material fact as to whether Mr. McKinney met his capital contribution

obligation.



       2
        The parties analyze this issue under both Pennsylvania and Delaware law, (doc. 143 at
27–28; doc. 150 at 28–29), and there does not appear to be a conflict of law on this issue.
                                             27
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 28 of 62




      Next, Mr. Pinter points to the agreement that the partners share equally in the

work and argues that when Mr. McKinney “was banned from the facility, it was

impossible for him to equally share in the work of Primus.” (Doc. 143 at 28).

Mr. McKinney, however, testified that he was willing to move Primus’s operation

to a different facility and continue operation. (Doc. 138-2 at 103). Viewing this

evidence in the light most favorable to the non-moving party, a reasonable jury could

find that Mr. McKinney was still able and willing to contribute fifty percent of the

work of Primus.

      Finally, Mr. Pinter argues that Mr. McKinney “was a bully and created a toxic

work environment,” which breached the operating agreement term to “treat

employees with integrity and respect.” (Doc. 143 at 28). Whether Primus’s

operating agreement included the integrity and respect provision, however, is in

dispute. Mr. Pinter testified that “one of the terms of the operating agreement would

be that [we] would treat Primus’s employees with respect and integrity.” (Doc. 138-

3 at 71). He also acknowledged that the parties did not “discuss actually making

that a written term in an operating agreement,” he just assumed that “[a]nything that

you talk about as a business and then attempt to implement is in effect part of an oral

operating agreement.” (Id.).

      Mr. McKinney testified that the terms of the operating agreement were “that

we were 50/50 partners, that we would take distributions equally at the same time


                                          28
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 29 of 62




for the same amounts, and that we would contribute equally.” (Doc. 138-2 at 33–34).

When asked if the operating agreement included any other terms, Mr. McKinney

said no. (Id. at 34, 4–15). In short, it is an issue of fact whether “treat[ing] Primus’s

employees with respect and integrity” was a term of the operating agreement, and if

it was, whether Mr. McKinney breached that provision. (Doc. 138-3 at 71).

      Because there is a genuine dispute as to whether Mr. McKinney breached the

contract, Mr. Pinter’s arguments that his performance under the operating agreement

was impossible and that his alleged breach is excused fail. Accordingly, the court

WILL DENY Mr. Pinter’s motion for summary judgment on Count Two.

      c. Counts Three and Four: Tortious Interference

      In Counts Three and Four Mr. McKinney brings claims for tortious

interference with a contract or prospective contract against VetsUSA, Mr. Pinter,

and Pinter Memorials. (Doc. 14 at 21–27). To establish a cause of action for

intentional or tortious interference with an existing or prospective contractual

relationship, the plaintiff must show: (1) a contract or prospective contract between

the plaintiff and a third party; (2) action by the defendant intended to harm the

contract or prospective contract; (3) the absence of privilege or justification on the

part of the defendant; and (4) damages resulting from the defendant’s conduct.

Strickland v. Univ. of Scranton, 700 A.2d 979, 985 (Pa. Sup. Ct. 1997). 3 A


      3
          It is undisputed that Pennsylvania law applies to the tortious interference counts.
                                                 29
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 30 of 62




prospective business relationship is one that is reasonably probable to occur. Glenn

v. Point Park College, 272 A.2d 895, 898–99 (Pa. 1971). To satisfy the second

element, a plaintiff must show that the “defendant’s conduct [was not] sanctioned

by the rules of the game which society has adopted.” Phillips v. Selig, 959 A.2d

420, 430 (Pa. Super. Ct. 2008).

              a. Count Three: Tortious Interference with the VetsUSA Contract

       In Count Three, Mr. McKinney brings a tortious interference claim,

derivatively on behalf of Primus, against Mr. Pinter and Pinter Memorials (together

“the Pinter Defendants”).4 (Doc. 14 at 21–26). Mr. McKinney alleges that the Pinter

Defendants interfered with a contract between VetsUSA and Primus to produce

blank gravestones and with a prospective contractual relationship to do the same.

(Id. at 21–26).

       The Pinter Defendants make four arguments for summary judgment: first, that

they are not third parties to the contract and thus cannot be liable for interfering with

the contract; second, that there was no contract between VetsUSA and Primus with

which they could interfere; third, that there was no prospective business relationship

between VetsUSA and Primus with which they could interfere; and fourth, that

Mr. Pinter’s actions were proper and privileged, shielding the Pinter Defendants



       4
          The court dismissed this claim against Mr. Worthington because he was operating within
his role as an officer of VetsUSA. (Doc. 86 at 10).
                                              30
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 31 of 62




from liability. (Doc. 143 at 29–34).

      The Pinter Defendants’ first argument fails because there is evidence that

Mr. Pinter was acting outside of the scope of his authority as an agent of Primus.

There can be no action for contractual interference where the “contract is terminated

by a corporate agent who has acted within the scope of his or her authority [because]

the corporation and its agent are considered one.” Daniel Adams Assocs., Inc. v.

Rimbach Pub., Inc., 519 A.2d 997, 1002 (Pa. Super. Ct. 1987). Thus, where the

contract is terminated by a corporate agent, “there is no third party against whom a

claim for contractual interference will lie.” Id. This rule, however, does not extend

to “acts committed by an agent outside the scope of employment or agency.”

Emerson Radio Corp. v. Orion Sales, Inc., 253 F.3d 159, 173 (3d Cir. 2001). So, to

avoid summary judgment on this issue, a plaintiff must point to “evidence from

which a reasonable fact finder could conclude that [the defendant] acted in his

personal capacity or outside the scope of his authority” when he interfered with the

contract. Kia v. Imaging Scis. Int’l, Inc., 735 F. Supp. 2d 256, 268 (E.D. Pa. 2010).

      Conduct “is not within the scope of employment if it is different in kind from

that authorized, far beyond the authorized time or space limits, or too little actuated

by a purpose to serve the master.” Spitsin v. WGM Transp., Inc., 97 A.3d 774, 776

(Pa. Super. Ct. 2014) (quoting Fitzgerald v. McCutcheon, 270 Pa.Super. 102, 410




                                          31
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 32 of 62




A.2d 1270, 1271–72 (1979)).       “Whether a person acted within the scope of

employment is ordinarily a question for the jury.” Id.

      Here, Mr. McKinney points to evidence that Mr. Pinter “secretly

orchestrat[ed] Mr. McKinney’s ouster” and was thus acting outside the scope of his

authority as an officer of Primus. (Doc. 150 at 30). Much of the evidence

surrounding Mr. McKinney’s ouster from JB Processing and Primus’s split with

VetsUSA is disputed. But there is evidence that Mr. Pinter either acquiesced to or

actively encouraged Mr. McKinney’s ban: he met with Mr. Swindal to discuss

banning Mr. McKinney (doc. 138-3 at 16–18), he helped draft the email banning

Mr. McKinney (doc. 138-5 at 53), and he told Mr. Swindal he “ha[d] his back

100% . . . .” (doc. 138-4 at 80). Considering this evidence, a reasonable fact finder

could conclude that Mr. Pinter was acting outside the scope of his authority and that

he interfered with the Primus’s relationship with VetsUSA.

      The Pinter Defendants second and third arguments also fail. As discussed in

Count Eight, infra, there is enough evidence for a reasonable jury to conclude that

there was an enforceable contract between VetsUSA and Primus for the production

of blank gravestones. Further, a claim for tortious interference can rest on alleged

interference with a prospective relationship. Strickland, 700 A.2d at 985. Even if

VetsUSA and Primus did not have an enforceable contract, it is undisputed that they

were at least in contract discussions.    (Doc. 138-15; Doc. 138-16).       Without


                                         32
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 33 of 62




Mr. Pinter’s interference, there is enough evidence for a jury to find that it was

reasonably probable that Primus and VetsUSA would reach an agreement. Thus, it

is a question for the jury whether the Pinter Defendants interfered with a prospective

business relationship between Primus and VetsUSA.

       Finally, there is evidence that Mr. Pinter’s actions were improper. The Pinter

Defendants argue that Mr. Pinter’s actions were part of the “rules of the game which

society has adopted.” (Doc. 143 at 34 (citing Salsgiver Communs, Inc. v. Consol.

Communs. Holdings, 150 A.3d 957, 968 (Pa. Super. 2016) (quotations omitted)).

When viewed in the light most favorable to Mr. McKinney, however, the evidence

supports a finding that Mr. Pinter’s actions fell well outside of those rules. As

addressed in part b., supra, a reasonable jury could find that Mr. Pinter breached his

duty of loyalty to Primus and Mr. McKinney. Failing to adhere to the fiduciary duty

of loyalty falls outside of the rules of the game. Accordingly, the court WILL

DENY summary judgment on Count Three.

              b. Count Four: Tortious Interference with the Operating Agreement

       In Count Four, Mr. McKinney brings a tortious interference claim against

VetsUSA and Pinter Memorials for interfering with Primus’s operating agreement.

(Doc. 14 at 26–27).5 VetsUSA moves for summary judgment on this count, arguing



       5
          The court dismissed this claim against Mr. Worthington because he was operating within
his role as an officer of VetsUSA. (Doc. 86 at 10).
                                              33
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 34 of 62




that it was justified in purchasing gravestones from Pinter Memorials after Primus

stopped supplying them to VetsUSA. (Doc. 141 at 28–29). To VetsUSA, it was

within its rights “to work with whomever it chooses and to express that sentiment if

asked.” (Doc. 154 at 8).

      But what Mr. McKinney alleges, and what the evidence supports, is that

VetsUSA’s refusal to work with him led to his split with Mr. Pinter, which caused

Primus to stop producing gravestones. (Doc. 138-2 at 26). There is evidence that

VetsUSA knew that Pinter Memorials planned to provide it with gravestones for the

VA contract after Mr. Pinter left Primus (doc. 138-3 at 6), and that Mr. Worthington

encouraged Mr. Pinter to break with Mr. McKinney (doc. 138-4 at 82). From the

evidence here, a reasonable jury could find that VetsUSA substantially assisted and

encouraged Mr. Pinter’s breach. Accordingly, the court WILL DENY VetsUSA’s

motion for summary judgment on Count Three.

      Pinter Memorials also moves for summary judgment on this count, arguing

that it cannot be liable for tortious interference because it can only act through its

officer, Mr. Pinter, who was a party to the oral operating agreement. (Doc. 143 at

30). To the extent that Mr. Pinter was operating as an agent of Pinter Memorials,

however, he was acting as a third party. It is “settled Pennsylvania law that

corporations act only through its officers and agents . . . .” Michelson v. Exxon

Research and Eng’g Co., 808 F.2d 1005, 1007–08 (3d Cir. 1987) (citation omitted).


                                         34
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 35 of 62




And when an officer acts within his authority, “the corporation and its agent are

considered one.” Daniel Adams Assocs., Inc., 519 A.2d at 1002.

       Pinter Memorials was not a party to the operating agreement. And Pinter

Memorials offers no authority for the proposition that a company is shielded from

tortious interference liability because its officer is privy to a contract in his individual

capacity. Although Pinter Memorials can only act through its officers, it is not a

party to every contract that its officers enter. Thus, an action by Pinter Memorials

specifically intended to harm an existing contract between Mr. Pinter and

Mr. McKinney can give rise to a tortious interference claim, even if those actions

were taken by Mr. Pinter himself.

       Pinter Memorials has not cited any authority suggesting that a company is

immune from a tortious interference claim because its officer is a party to the

contract at issue. Where a party enters into a “contract with a corporation, and that

contract is terminated by a corporate agent who has acted within the scope of his or

her authority, . . . there is no third party against whom a claim for contractual

interference will lie.” Daniel Adams Assocs., Inc., 519 A.2d at 1002. It stands to

reason, then, that when a party enters into a contract with a person in their individual

capacity, the company he represents in his official capacity remains a third-party

capable of tortious interference. Accordingly, the court WILL DENY summary

judgment for Pinter Memorials on Count Four.


                                            35
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 36 of 62




       d. Count Six: Permanent Injunction

       In Count Six, Mr. McKinney seeks a permanent injunction against Mr. Pinter

derivatively on behalf of Primus. Mr. Pinter moves for summary judgment on this

count, arguing that because Mr. McKinney cannot prevail on the merits of his claim

“he is not entitled to an injunction.” (Doc. 14 at 29). “The standard for a permanent

injunction is . . . that the plaintiff must show actual success on the merits . . . .” Klay

v. United Healthgroun, Inc., 376 F.3d 1092, 1097 (11th Cir. 2004). Because

Mr. McKinney will have the opportunity to succeed on the merits at trial, the court

WILL DENY summary judgment on Count Six.6

       e. Count Seven: Unjust Enrichment

       The Pinter Defendants move for summary judgment on Count Seven,

Mr. McKinney’s claim for unjust enrichment. (Doc. 143 at 35). Mr. McKinney

brings this claim derivatively on behalf of Primus. (Doc. 14 at 29–31). A party is

“unjustly enriched if his retention of a benefit would be unjust.”                    Welch v.

Montgomery Eye Physicians, P.C., 891 So.2d 837, 843 (Ala. 2004) 7 (quotation

marks omitted). “In the absence of . . . wrongful conduct by the recipient, the




       6
          In Count Five, Mr. McKinney individually seeks a permanent injunction against
Mr. Pinter. (Doc. 14 at 28). Mr. Pinter’s motion only references Count VI but broadly states that
Mr. McKinney “is not entitled to an injunction.” (Doc. 143 at 44). To the extent that Mr. Pinter
moves for summary judgment on Count Five, the court WILL DENY summary judgment on
Count Five for the same reasons as Count Six.
       7
         The parties agree that Alabama law applies to Mr. McKinney’s unjust enrichment claim.
                                               36
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 37 of 62




recipient may have been enriched, but he is not deemed to have been unjustly

enriched.” Id.

       The Pinter Defendants argue that “nothing that happened with Primus was

unjust to McKinney, and Pinter received no unjust benefit.” 8 (Doc. 143 at 35). They

also argue that an unjust enrichment claim, an equitable remedy, is not available if

Mr. McKinney bases his claim on a breach of either the operating agreement or a

contract between VetsUSA and Primus. (Id.). First, Mr. McKinney brings this claim

derivatively on behalf of Primus, not individually, so it is irrelevant to this claim

whether anything that happened was unjust to him personally. (Doc. 14 at 29).

       Second, Mr. McKinney, on behalf of Primus, is pursuing alternate theories of

liability against the Pinter Defendants. (Doc. 150 at 34). A jury may find that no

contract existed between VetsUSA and Primus. The law allows a plaintiff to proceed

on an equitable claim when the existence of a contract is disputed, as it is here. See

Kennedy v. Polar-BEK & Baker Wildwood P’ship, 682 So. 2d 443, 447 (Ala. 1996)

(holding that the trial court properly submitted both implied and express contract

theories to the jury where the existence of an express contract was in dispute). Thus,




       8
        The Pinter Defendants also argue that Mr. McKinney is barred by the doctrine of unclean
hands, but they do not develop this argument and have thus waived it. See Resolution Tr. Corp. v.
Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (“[T]he onus is upon the parties to formulate
arguments . . . .”).


                                               37
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 38 of 62




summary judgment is inappropriate on this count to the extent it is based on the

relationship between VetsUSA and Primus.

      However, an alternative claim for unjust enrichment is only available when

the existence of the contract is disputed. Kennedy, 682 So. 2d at 447. Where only

the terms of the contract are in dispute, the court will not allow an unjust enrichment

claim to proceed. Id. It is undisputed that Mr. McKinney and Mr. Pinter entered

into an oral operating agreement; the parties only dispute the terms of that

agreement. (Doc. 142 at 11; Doc. 150 at 5). Thus, summary judgment is appropriate

on Mr. McKinney’s unjust enrichment claim to the extent it is based on Primus’s

oral operating agreement.

      Accordingly, the court WILL GRANT IN PART AND DENY IN PART

the Pinter Defendants’ motion for summary judgment on Count Seven. To the extent

that Mr. McKinney’s claim is based on the existence of a contract between VetsUSA

and Primus, the court WILL DENY summary judgment. To the extent that his claim

is based on the existence of Primus’s oral operating agreement, the court WILL

GRANT summary judgment in favor of the Pinter Defendants and against

Mr. McKinney.




                                          38
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 39 of 62




      f. Counts Eight and Nine: Breach of Contract

      In Count Eight, Mr. McKinney alleges that VetsUSA breached a valid

contract with Primus. To prove breach of contract under Pennsylvania law,9 the

plaintiff must show: “(1) the existence of a contract, including its essential terms, (2)

a breach of the duty imposed by the contract[,] and (3) resultant damages.” Ware v.

Rodale Press, Inc., 322 F.3d 218, 225–226 (3d Cir. 2003) (quotation marks omitted).

VetsUSA disputes the existence of a legally enforceable contract between itself and

Primus, arguing that the letter of intent’s “plain language” indicates that it was not a

final agreement. (Doc. 141 at 17). It also argues that its actions did not amount to

breach of contract because it was entitled to cover. (Id. at 14, 27).

      “[I]t is a question of fact for the trier of fact to determine whether a contract

exists.” Field v. Golden Triangle Broad., Inc., 305 A.2d 689, 691 (Pa. 1973).

Although “evidence of preliminary negotiations or an agreement to enter into a

binding contract in the future does not alone constitute a contract,” Channel Home

Ctrs. v. Grossman, 795 F.2d 291, 298–99 (3d Cir. 1986), “it is well-settled in

Pennsylvania that where the parties have settled upon the essential terms and the

only remaining act to be done is the formalization of the agreement, the latter is not

inconsistent with the present contract.” Field, 305 A.2d at 693 (Pa. 1973) (quotation

marks omitted). Conditional language does not, as a matter of law, preclude contract


      9
          It is undisputed that Pennsylvania law governs Mr. McKinney’s breach of contract claim.
                                               39
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 40 of 62




formation. Id. (holding that a letter saying it was “[s]ubject to agreement on a formal

contract” and “if a formal contract is not agreed to, [there will be no] obligation”

could still be a binding contract). Instead, “when the evidence is conflicting as to

whether the parties intended that a particular writing would constitute a complete

expression of their agreement,” summary judgment is inappropriate. Id. at 691.

      “[T]he test for enforceability of an agreement is whether both parties have

manifested an intention to be bound by its terms and whether the terms are

sufficiently definite to be specifically enforced.” Channel, 795 F.2d at 298–99

(citing Lombardo v. Gasparini Excavating Co., 123 A.2d 663, 666 (Pa. 1956)).

Once parties agree to essential terms with the intent to be binding, “a contract is

formed even though they intend to adopt a formal document with additional terms

at a later date.” Shovel Transfer & Storage, Inc. v. Pa. Liquor Control Bd., 739 A.2d

133, 136 (Pa. 1999) (quotation marks omitted). Further, “the terms and conditions

of the promise must be determined through reference to those outward

manifestations properly in evidence.” Mickshaw v. Coca Cola Bottling Co. of

Sharon, Pa., 70 A.2d 467, 469 (Pa. Super. Ct. 1950).

      The evidence here is in conflict, but a reasonable factfinder could conclude

that an enforceable contract existed. The letter of intent expressly conditioned a

contract on “reaching an agreement on terms . . . which the parties are currently

negotiating.” (Doc. 138-13 at 4). But it also set out definite, material terms: the unit


                                          40
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 41 of 62




price per headstone, the quantity of headstones, the value of the services over five

years, and the quality and specific parameters of the headstones. (Doc. 14-5 at 3–4,

7–11). Importantly, it is undisputed that the parties operated under those terms from

April 2018 until August 2018. Although the letter of intent states that the parties

intended to adopt a formal document with additional terms, they operated under the

material terms of the letter of intent for four months. Despite the contract’s

conditional language, the parties’ outward manifestation of the letter’s material

terms suggests they intended to form a contract. Accordingly, a reasonable jury

could find that, based on their actions, the parties intended to be bound by those

terms, regardless of the conditional language in the letter of intent. This conflict of

fact precludes summary judgment.

      VetsUSA’s next argument, that it was entitled to cover, also fails.

Mr. McKinney has produced sufficient evidence for a jury to find that VetsUSA,

through the actions of Mr. Worthington, caused Primus to stop producing

gravestones to satisfy its contract. Generally, when a party to a contract prevents the

other party’s performance, the “culpable party may not then capitalize on that

failure.” Apalucci v. Agora Syndicate, Inc., 145 F.3d 630, 634 (3d Cir. 1998). The

evidence here shows that Mr. Worthington “was not going to move forward if

[Mr. McKinney] was part of the contract.” (Doc. 138-2 at 126). VetsUSA argues

that there is no evidence that it would not work with Primus, only that it would no


                                          41
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 42 of 62




longer work with Mr. McKinney. (Doc. 154 at 7). But it is a reasonable inference

that VetsUSA’s refusal to work with Mr. McKinney led Mr. Pinter to split from

Primus and contributed to Primus’s failure to provide gravestones. When viewed in

the light most favorable to Mr. McKinney, there is a genuine issue of material fact

as to whether Mr. Worthington’s actions prevented Primus from satisfying its

obligations under the subcontract. Accordingly, the court WILL DENY summary

judgment on Count Eight.

      VetsUSA also moves for summary judgment on Count Nine, in which

Mr. McKinney pleads the alternate claim of an implied in fact contract. (Doc. 141

at 23). “A contract implied in fact is an actual contract arising when there is an

agreement, but the parties intentions are inferred from their conduct in light of the

circumstances.” Birchwood Lakes Cmty. Ass’n, Inc. v. Comis, 442 A.2d 304, 308

(Pa. Super. Ct. 1982). And parties may plead “alternative or different types of

relief.” Fed. R. Civ. P. 8(a)(3). The same conduct that a jury could determine

created an express contract between VetsUSA and Primus also supports the

existence of an implied contract. Accordingly, the court WILL DENY summary

judgment on Count Nine.

      g. Counts Ten and Eleven: Aiding and Abetting a Breach of Fiduciary Duty
         Against the VetsUSA Defendants

      VetsUSA and Mr. Worthington (together “the VetsUSA Defendants”) move

for summary judgment on Counts Ten and Eleven. (Doc. 141 at 32). To establish a
                                         42
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 43 of 62




claim for aiding and abetting a breach of fiduciary duty, a plaintiff must show: “(1)

a breach of a fiduciary duty owed to another; (2) knowledge of the breach by the

aider and abettor; and (3) substantial assistance or encouragement by the aider and

abettor in effecting that breach.” Koken v. Steinberg, 825 A.2d 723, 732 (Pa.

Commw. Ct. 2003). The VetsUSA Defendants argue that Mr. McKinney has failed

to present sufficient evidence to satisfy a jury verdict on these counts. (Doc. 143 at

33–35). Specifically, the VetsUSA Defendants make three arguments: (1) they

lacked actual knowledge of Mr. Pinter’s breach of fiduciary duty; (2) they did not

take part in any tortious activity; and (3) they did not provide substantial assistance

or encouragement to Mr. Pinter’s breach of fiduciary duty. (Id.).

      The VetsUSA Defendants first argument fails because a reasonable jury could

find that Mr. Worthington knew of Mr. Pinter’s fiduciary duty and of his allegedly

tortious conduct. First, the undisputed evidence shows that Mr. Worthington knew

that Mr. Pinter and Mr. McKinney were partners:

      Q.     You knew [Mr. McKinney and Mr. Pinter] were partners in
             Primus?

      A.     I did.

(Doc. 138-1 at 25).

      Q.     [W]hen did you know that [Primus] was owned by not only
             Mr. McKinney but also Mr. Pinter?

      ...


                                          43
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 44 of 62




      A.    Later in the spring—later in the spring Primus was formed and
            both of them were partners[.]

(Doc. 138-6 at 27–28). It is reasonable to infer that Mr. Worthington, a businessman

of approximately twelve years at the time of his involvement with Primus, knew that

a partnership usually involves a duty of loyalty to the company and the partners.

      Further, there is sufficient evidence, when viewed in the light most favorable

to Mr. McKinney, to find that the VetsUSA Defendants encouraged Mr. Pinter to

split with Mr. McKinney and fulfill the contract through Pinter Memorials.

Mr. Pinter told Mr. Worthington before JB Processing banned Mr. McKinney that

Mr. Pinter was “going to try and keep operating” through “Pinter Memorials which

[he] had still been operating and try and keep fulfilling the contract.” (Doc. 138-3

at 6). The next day, Stephanie Worthington asked Mr. Pinter whether she could call

the VA to tell them about the change in the subcontract. (Doc. 138-6 at 4–5). In a

text message to Mr. Swindal, Mr. Pinter wrote that “[t]he only way [Mr.]

Worthington wants to move forward with [JB Processing is if [Mr.] McKinney is

banned from the property.” (Doc. 138-4 at 82).

      Also, after Primus stopped producing gravestones, VetsUSA immediately

began purchasing them from Pinter Memorials, with a VetsUSA employee

communicating with Mr. Pinter about his marble purchases. (Doc. 149-2 at 33). It

is reasonable to infer from this evidence that the VetsUSA Defendants knew of

Mr. Pinter’s plan to split with Mr. McKinney and provided him with the support and
                                        44
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 45 of 62




encouragement he needed to do so. Accordingly, the court WILL DENY summary

judgment on Counts Ten and Eleven.

      h. Count Twelve: Aiding and Abetting Breach of Fiduciary Duty Against the
         Pinter Defendants

      The Pinter Defendants move for summary judgment on Count Twelve,

Mr. McKinney’s claim for aiding and abetting a breach of fiduciary duty. (Doc. 143

at 26).   As an initial matter, Mr. McKinney has withdrawn his claim against

Mr. Pinter on this count. (Doc. 150 at 27). Accordingly, the court WILL GRANT

Mr. Pinter’s motion for summary judgment and WILL ENTER SUMMARY

JUDGMENT in favor of Mr. Pinter and against Mr. McKinney on this count.

      The only argument that Pinter Memorials makes for summary judgment on

Count Twelve is that it cannot be a third party because it can only act through its

agent, Mr. Pinter. (Doc. 143 at 26–27; Doc. 152 at 8–9). It does not, however, cite

any authority establishing that a company cannot be a third party for purposes of

aiding and abetting a breach of fiduciary duty where its officer is the one that owes

the duty. (Doc. 150 at 28). Mr. McKinney’s claim here is that Pinter Memorials

aided and abetted in Mr. Pinter’s breach by standing “ready to manufacture

gravestones in Primus’s place.” (Doc. 150 at 28). Pinter Memorials, despite being

a legal entity, is still a third party to the alleged breach. It is undisputed that if a

fiduciary duty existed, it was not Pinter Memorials’ duty. As the movant, it is Pinter

Memorials’ burden to show that it is entitled to judgment as a matter of law. Fed.
                                          45
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 46 of 62




R. of Civ. P. 56(a). It has not done so here. Accordingly, the court WILL DENY

Pinter Memorials’ motion for summary judgment on Count Twelve.

      i. Counts Thirteen and Fourteen: Violations of PUTSA and DTSA

      In Counts Thirteen and Fourteen, Mr. McKinney alleges violations of the

Pennsylvania Uniform Trade Secrets Act (“PUTSA”) and the Defend Trade Secrets

Act. (Doc. 14 at 41–42). Mr. McKinney has withdrawn Counts Thirteen and

Fourteen. (Doc. 150 at 35). Accordingly, the court WILL GRANT the Pinter

Defendants’ summary judgment motion on Count Thirteen and Count Fourteen and

WILL ENTER SUMMARY JUDGMENT in favor of the Pinter Defendants and

against Mr. McKinney on those counts.

      j. Count Fifteen: Unfair Competition

      In Count Fifteen, Mr. McKinney alleges unfair competition against

Mr. Worthington, VetsUSA, and Pinter Memorials. (Doc. 14 at 43–44). At the

motion to dismiss stage, the court found that Mr. McKinney stated a claim for unfair

competition   because,   under    Pennsylvania    law,   “a   claim   for   tortious

interference . . . appears to support an alternative claim for unfair competition.”

(Doc. 86 at 13); see also ID Security Systems Canada, Inc. v. Checkpoinot Systems,

Inc., 249 F. Supp. 2d 622, 688 (E.D. Pa. 2003) (finding that “means of competition

[that] are otherwise tortious” support a claim for unfair competition). As discussed

supra, Mr. McKinney’s tortious interference claim survives summary judgment


                                        46
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 47 of 62




against VetsUSA and Pinter Memorials. Accordingly, his unfair competition claim

also survives, and the court WILL DENY summary judgment on Count Fifteen

against VetsUSA and Pinter Memorials.

       The court dismissed Mr. McKinney’s tortious interference claim against

Mr. Worthington, however, and thus Mr. McKinney’s unfair competition claim

cannot rely on that independent tort. Mr. McKinney testified that he told “every

Vets[USA] employee” that the fabrication process “was going to be and that it was,

in fact, confidential.” (Doc. 138-2 at 25, 1–5). But Mr. McKinney has not pointed

to any evidence that Mr. Worthington misappropriated confidential information or

that Mr. Pinter used confidential information for Mr. Worthington’s benefit, as

opposed to the benefit of Pinter Memorials and VetsUSA. Instead, there is some

evidence Pinter Memorials used a different fabrication process than Primus. (Doc.

138-6 at 9). Regardless, Mr. McKinney has not presented evidence supporting an

unfair competition claim against Mr. Worthington. Therefore, the court WILL

GRANT      Mr. Worthington’s     motion        and   WILL   ENTER      SUMMARY

JUDGMENT in favor of Mr. Worthington on Count Fifteen                   and against

Mr. McKinney on that count.

      k. Count Sixteen: Breach of Fee-Splitting Contract

      Pinter Memorials moves for summary judgment on Count Sixteen,

Mr. McKinney’s claim for breach of a fee-splitting contract. (Doc. 143 at 29). Pinter


                                          47
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 48 of 62




Memorials argues that because “VetsUSA decided to do the engraving itself rather

than have Pinter Memorials do it,” Pinter Memorials collected no fees that it could

have split with Primus. (Id.; Doc. 138-6 at 15). Mr. McKinney does not respond to

this argument. Accordingly, the court WILL GRANT Pinter Memorial’s motion

for summary judgment on Count Sixteen and WILL ENTER SUMMARY

JUDGMENT in favor of Pinter Memorials and against Mr. McKinney on this count.

      l. Derivative and Individual Claims

      Mr. Pinter moves for summary judgment on all of Mr. McKinney’s derivative

claims, arguing that Mr. McKinney has not met the burden of showing demand

futility. (Doc. 143 at 44–45). To bring a derivative suit, a member of an LLC must

show that the “members with authority [to bring a derivative suit] have refused to

bring the action” or that any effort to cause them to bring the action would be futile.

6 Del. C. § 18-1001. But in an evenly divided LLC, “it may be inferred that the

[b]oard is incapable of exercising its power and authority to pursue the derivative

claims directly.” Beneville v. York, 769 A.2d 80, 86 (Del. Ch. 2000).

      Here, it is undisputed that Mr. Pinter and Mr. McKinney are the only members

of Primus. Accordingly, it would be futile for Mr. McKinney to seek board approval

for a derivative suit against Mr. Pinter and the court WILL DENY summary

judgment on this claim.




                                          48
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 49 of 62




       The Pinter Defendants also move for summary judgment on any claim that

Mr. McKinney brings in both his individual and derivative capacity, arguing that

any “damages would belong solely to Primus.” (Doc. 143 at 45–46). The only

remaining counts that Mr. McKinney brings against the Pinter Defendants in both

his individual and derivative capacity are Count One and Count Twelve. (Doc. 14

at 19, 40). These counts involve the alleged breach of Mr. Pinter’s fiduciary duty, a

duty he owed both to Primus and to Mr. McKinney. Feeley v. NHAOCG, LLC, 62

A.3d 649, 660 n.1 (Del. Ch. 2012). Thus, a breach of these duties can create both

individual and derivative liability. Accordingly, the court WILL DENY summary

judgment on this claim.

       m. Counterclaims One and Two: Breach of Fiduciary Duties

       Mr. McKinney moves for partial summary judgment on Counterclaims One

and Two, 10 arguing that the business judgment rule shields him from liability. (Doc.

142 at 17). Under Delaware law, 11 the standard of review for breaches of fiduciary

duty depend on whether the member was disinterested and independent or faced a

potential conflict of interest. In re Trados Inc. S’holder Litig., 73 A.3d 17, 36 (Del.


       10
            Mr. McKinney does not move for summary judgment to the extent that these
counterclaims are based on his alleged failure to contribute capital to Primus. (Doc. 142 at 17 n.3).
A reasonable interpretation of the answer and counterclaim is that Mr. Pinter and Pinter Memorials
allege that Mr. McKinney breached his fiduciary duties by failing to contribute capital. (Doc. 39
at 34–36). Their response confirms this, arguing that Mr. McKinney’s alleged “abdication of his
responsibility to finance the project . . . amounted to a breach of fiduciary duty.” (Doc. 148 at 26).
        11
           It is undisputed that, according to the internal affairs doctrine, Delaware law applies to
Counterclaims One and Two.
                                                 49
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 50 of 62




Ch. 2013). For alleged breaches by a disinterested and independent member, the

court applies the business judgment rule and “merely looks to see whether the

business decision made was rational in the sense of being one logical approach to

advancing the corporation’s objectives.” In re Dollar Thrifty S’holder Litig., 14

A.3d 573, 598 (Del. Ch. 2010); see also Sinclair Oil Corp. v. Levien, 280 A.2d 717,

720 (Del. 1971) (“A board of directors enjoys a presumption of sound business

judgment, and its decisions will not be disturbed if they can be attributed to any

rational business purpose.”).

      Here, Mr. Pinter does not argue that Mr. McKinney was faced with a conflict

of interests.   (Doc. 148 at 24).       Instead, he argues that Mr. McKinney’s

“unacceptable behavior, including his verbal abuse . . . ruined any chance Primus

had of success.” (Doc. 148 at 26).        Mr. Swindal testified that Mr. McKinney

“created a toxic environment,” that his conduct was “unpredictable,” and that

Mr. McKinney was “difficult to work with.” (Doc. 140-5 at 70, 72). Mr. McKinney

also sent a text to Ms. Catron that said he was “[r]eady to kick someone’s ass.” (Doc.

147-3 at 3).

      But even when viewed in the light most favorable to the non-movants, the

evidence here does not rebut the business judgment rule.              Mr. McKinney

acknowledged that he “r[an] everything with an iron fist.” (Doc. 140-14 at 5). In

his opinion, this had the result that “everyone might not like [him], but they will


                                         50
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 51 of 62




respect [him].” (Id.). The result of his actions, whether they led to respect or to a

toxic environment, is irrelevant. Even if Mr. McKinney’s actions were misguided

and ineffective, the court “will not substitute its own notions of what is or is not

sound business judgment.” Sinclair Oil Corp., 280 A.2d at 720.

      The business judgment rule is often determinative. Mills Acquisition Co. v.

Macmillan, Inc., 559 A.2d 1261, 1279 (Del. 1989). Because Mr. Pinter does not

address the business judgment rule in his response, and has not offered evidence to

rebut its presumption, it is determinative here. Accordingly, the court WILL

GRANT Mr. McKinney’s motion for partial summary judgment on Counterclaims

One and Two and WILL ENTER PARTIAL SUMMARY JUDGMENT in favor

of Mr. McKinney and against Mr. Pinter and Pinter Memorials on those

counterclaims.

      n. Counterclaim Three: Breach of the Operating Agreement

      Mr. Pinter alleges that Mr. McKinney breached the terms of Primus’s oral

operating agreement. (Doc. 39 at 41–42). In his counterclaim, Mr. Pinter asserts

that the parties agreed to an oral operating agreement that included the following

provisions:

      c.      [Mr. Pinter and Mr. McKinney] would treat Primus’ employees
              with respect and integrity;

      d.      [Mr. Pinter and Mr. McKinney] would treat Primus’ customers
              with respect and integrity;


                                         51
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 52 of 62




      e.     [Mr. Pinter and Mr. McKinney] would treat Primus’ customers
             with respect and integrity;
      ...

      i.     If either Pinter or McKinney failed to satisfy (a) through (h)
             above, then the non-breaching party could resign from Primus,
             and Primus would be dissolved.

(Doc. 39 at 35).

      Mr. McKinney moves for partial summary judgment on this count “to the

extent that Count Three rests on alleged breaches pertaining to paragraphs (c), (d),

and (e) of Mr. Pinter’s version of the Oral Operating Agreement,” and to the extent

that “Count Three rests on invoking [paragraph (i)].” (Doc. 142 at 24, 27–28).

      Mr. McKinney makes three arguments for summary judgment: first, that the

undisputed evidence shows that the parties did not agree to paragraphs (c), (d), and

(e) of Mr. Pinter’s alleged operating agreement (doc. 142 at 23–24); second, that the

terms “respect” and “integrity” contained in those paragraphs are unenforceable

because they are “incapable of fixed, objective, and ascertainable measurement” (id.

at 25); and third, that the parties never agreed to paragraph (i) and that

Mr. McKinney’s alleged failure to contribute capital to Primus did not allow

Mr. Pinter to dissolve the corporation (id. at 27).

      Mr. McKinney’s first argument fails because there is sufficient evidence for a

reasonable jury to conclude that the operating agreement included the respect and

integrity provision. “Under Delaware law, contract formation is a question of


                                          52
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 53 of 62




fact.”12 Sheets v. Quality Assured, Inc., No. N14C-03-010 VLM, 2014 WL 4941983,

at *2 (Del. Super. Ct. Sept. 30, 2014) (citing Universal Products Co. v. Emerson,

179 A. 387 (Del.1935)). An LLC’s operating agreement can be “written, oral or

implied.” Del. Code Ann. tit. 6, § 18-101(9). Here, the evidence shows that

Mr. Pinter thought that he and Mr. McKinney had entered into an oral operating

agreement with a term requiring that they “treat [their] employees with respect and

integrity.” (Doc. 138-3 at 70–71). Whether there was a meeting of the minds

between the two men is a question for the jury.

       Mr. McKinney’s second argument is similarly unsuccessful. Although the

terms “respect” and “integrity” are somewhat vague, Mr. McKinney has not shown

that they are unenforceable under Delaware or Alabama law. The cases cited by

Mr. McKinney address terms that were left out of a contract entirely, not general

terms left undefined. See Ramone v. Lang, No. Civ.A. 1592-N, 2006 WL 905347,

at *11 (Del. Ch. Apr. 3, 2006) (finding that material terms were left unsettled

including “whether capital expenditures would be paid by the owners or the tenant,

[and] the particulars of the buyout option”); White Sands Grp., L.L.C. v. PRS II, LLC,

998 So. 2d 1042, 1052 (Ala. 2008) (finding that the parties left out the price in a land

contract and no parties agreed to perform any of the contracts essential terms);



       12
         Both parties cite to Delaware law, although Mr. McKinney also cites to Alabama law.
(Doc. 142 at 24; Doc. 148 at 27). There does not appear to be a conflict of law on this issue.
                                             53
       Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 54 of 62




Parsons & Whittemore Enterprises Corp. v. Cello Energy, LLC, 615 F. Supp. 2d

1296, 1302 (S.D. Ala. 2009) (finding that a contract was indefinite where it did not

provide for “a firm price and neither party shows how a firm price was, or could be,

ascertained”). The only case that Mr. McKinney cites addressing the vagueness of

a term included in the contract is one in which the parties agreed to “meet together

as necessary.” BAE Sys. Info. & Elec. Sys. Integration, Inc. v. Lockheed Martin

Corp., No. Civ.A. 3099-VCN, 2009 WL 264088, at *5 (Del. Ch. Feb. 3, 2009)

(quotation marks omitted). But in that case, the court held that “a rough skeleton of

definite obligations exists in the [contract] upon which prior course of dealings and

industry custom could, by reasonable inference, add sufficient flesh to justify

enforcement . . . .” Id.

      Other Delaware cases address the terms “integrity” and “respect,” although in

other contexts.    See Zucker v. Andreessen, No. Civ.A. 6014-VCP, 2012 WL

2366448, at *3 (Del. Ch. June 21, 2012) (finding that, on a motion to dismiss, a

failure to “live up to HP’s standards and principles of trust, respect and integrity, . . .

constitutes a ground to terminate an executive officer for Cause.”) (alterations

accepted) (citations and quotation marks omitted); Patterson v. Dep’t of Health, No.

CV N16A-07-004 AML, 2017 WL 4570819, at *2 (Del. Super. Ct. Oct. 13, 2017)

(affirming an agency termination decision based, in part, on failure to “conduct the

State of Delaware’s Business with integrity, respect and prudent judgment”).


                                            54
         Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 55 of 62




         Further, courts “will give disputed terms their ordinary and usual meaning.”

Smartmatic Int’l Corp. v. Dominion Voting Sys. Int’l Corp., No. CIV.A. 7844-VCP,

2013 WL 1821608, at *4 (Del. Ch. May 1, 2013); see also Respect, Merriam-

Webster.com, https://www.merriam-webster.com/dictionary/respect (last visited

Feb. 5, 2021); Integrity, Black’s Law Dictionary (11th ed. 2019). If a jury finds that

the parties agreed to the respect and integrity provisions, those provisions are

sufficiently definite for a jury to decide whether Mr. McKinney complied with their

terms.

         Finally, Mr. McKinney’s third argument fails because paragraph (i) of the

alleged operating agreement cannot be breached. (Doc. 142 at 6). Counterclaim

Three is for breach of the operating agreement. (Doc. 39 at 41–42). But paragraph

(i) does not impose a duty on either party. Instead, it describes what happens if a

partner breaches the operating agreement. Nothing in Counterclaim Three can be

reasonably interpreted as alleging a breach of paragraph (i).13 Accordingly, the court

WILL DENY summary judgment on Counterclaim Three.

         o. Counterclaim Four

         Counterclaim Four is for unjust enrichment. (Doc. 39 at 42). Mr. McKinney

argues that summary judgment is appropriate on this claim because the unjust


         13
        Mr. Pinter appears to rely on this provision in his third affirmative defense, but
Mr. McKinney has not moved for summary judgment on any affirmative defenses. (Doc. 39 at
32).
                                           55
        Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 56 of 62




enrichment claim is barred by the existence of the oral operating agreement. (Doc.

142 at 28). “[W]here an express contract exists between two parties, the law

generally will not recognize an implied contract regarding the same subject matter.”

Kennedy, 682 So. 2d at 447.14 Although courts will allow an unjust enrichment

claim to be pled in the alternative, they will do so only when “the existence of an

express contract . . . [is] disputed and remains a question of fact.” Id. Where only

the terms of the contract are in dispute, the court will not allow the unjust enrichment

claim to proceed. Id. see also Vardaman v. Florence City Bd. of Educ., 544 So. 2d

962, 964–65 (Ala. 1989) (holding that the court properly granted summary judgment

on an implied contract claim where only the terms of the express contract were in

dispute).

       Here, it is undisputed that the parties entered into an oral operating

agreement.15 The only factual dispute involves the terms of the agreement and

whether Mr. McKinney met his obligation to contribute fifty percent of Primus’s

capital requirements. (Doc. 142 at 9–11; Doc. 148 at 8–9).                         Thus, although

Mr. Pinter pleads unjust enrichment as an alternate claim to breach of contract, his


       14
           The parties do not agree which law applies to this claim, but it appears that there is no
conflict of laws. See, e.g. Schock v. Nash, 732 A.2d 217, 232 (Del. 1999); Schott v. Westinghouse
Elec. Corp., 259 A.2d 443, 448 (Pa. 1969). Because both parties cite to Alabama law, the court
will analyze the issue according to Alabama law. (Doc. 142 at 29–30; Doc. 148 at 30).
        15
           Mr. Pinter argues that the existence of the contract is put at issue by his counterclaim for
fraudulent inducement. (Doc. 148 at 30). As discussed in part p, infra, Mr. Pinter’s fraudulent
inducement claim cannot survive summary judgment and thus does not undermine the existence
of the operating agreement.
                                                 56
        Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 57 of 62




claim cannot survive summary judgment. Accordingly, the court WILL GRANT

summary judgment on Counterclaim Four and WILL ENTER SUMMARY

JUDGMENT in favor of Mr. McKinney and against Mr. Pinter on this

counterclaim.

        p. Counterclaim Five: Fraudulent Inducement

        Mr. McKinney moves for summary judgment on Counterclaim Five, arguing

that Mr. Pinter has presented insufficient evidence of promissory fraud. (Doc. 142

at 33). To prevail on a promissory fraud claim, the plaintiff must present “proof that

at the time of the misrepresentation, the defendant had the intention not to perform

the act promised, and . . . proof that the defendant had an intent to deceive.”

Southland Bank v. A & A Drywall Supply Co., 21 So. 3d 1196, 1210 (Ala. 2008)

(quoting Michelin North America, 795 So.2d 674, 678–79 (Ala. 2001)). 16 “The

plaintiff cannot meet his burden merely by showing that the alleged promise

ultimately was not kept; otherwise, any breach of contract would constitute a fraud.”

Goodyear Tire & Rubber Co. v. Washington, 719 So. 2d 774, 776 (Ala. 1998).

“Evidence of consistent, but unfulfilled, promises can in some cases amount to

substantial evidence of an intent to deceive.” Southland Bank, 21 So. 3d at 1212.



        16
           The parties do not agree whether Delaware or Alabama law applies. Because promissory
fraud is a tort claim, the court will apply the law of the place of the alleged injury, Alabama, to the
extent that the law conflicts. Lifestar Response of Alabama, Inc. v. Admiral Ins. Co., 17 So. 3d
200, 213 (Ala. 2009); see also Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)
(holding that a federal court should apply the conflict of law principles of the state in which it sits).
                                                  57
        Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 58 of 62




And “[w]here the plaintiff presents substantial evidence that the defendant had an

intent to deceive, it is for the jury to decide whether the defendant actually had such

an intent.” Murphy v. Droke, 668 So. 2d 513, 517 (Ala. 1995).

       Here, there is insufficient evidence of fraudulent intent to survive summary

judgment.      Mr. Pinter points to two pieces of evidence: (1) Mr. McKinney’s

representation to Mr. Pinter that he had substantial assets and would contribute fifty

percent of the capital required to operate Primus, and (2) Mr. McKinney’s

representation to the owners of JB Processing about the financial status of Primus.17

Mr. McKinney’s representation to Mr. Pinter is insufficient on its own to support a

promissory fraud claim. 18           Mr. Pinter has not pointed to any evidence that

Mr. McKinney did not have the assets that he claimed, only that he eventually did

not satisfy his promise.

       Mr. Pinter also argues that Mr. McKinney made “misrepresentations to the

owners of JB Processing, including misrepresentations about the financial status of


       17
           In his argument section, Mr. Pinter does not cite to evidence in the record of either of
these two pieces of evidence. The court assumes that Mr. McKinney’s citation to an email sent by
Mr. McKinney to Wei Goa is accurate on this point. (Doc. 155 at 10; Doc. 138-2 at 283–85).
        18
           Mr. Pinter does not point to any evidence in his argument section that supports his claim
that Mr. McKinney was intentionally lying when he agreed to the fifty percent capital contribution.
He does, however, cite to evidence in his response to the statement of undisputed facts (doc. 148
at 9), but this evidence is Mr. Pinter’s own affidavit that he believed “that McKinney’s
representation that he would contribute 50% of the capital required to operate Primus was false.”
(Doc. 147-1 at 3). Mr. Pinter’s speculation that Mr. McKinney was lying is insufficient to create
a genuine issue of fact. See Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005)
(“Speculation does not create a genuine issue of fact; instead, it creates a false issue, the demolition
of which is a primary goal of summary judgment.”).


                                                  58
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 59 of 62




Primus.” (Doc. 148 at 33). Mr. Pinter argues that this is circumstantial evidence

that Mr. McKinney habitually misleads prospective business partners to induce them

into business relationships. (Id.). But in his argument, Mr. Pinter does not point the

court to any evidence supporting this claim. Presumably, Mr. Pinter is referring to

an email that Mr. McKinney sent to Wei Gao in which he made various allegedly

inaccurate claims regarding Primus’s future business prospects. (See Doc. 140-14

at 5–7).

      First, the extent to which the email was inaccurate is disputed.

Mr. Worthington’s testimony regarding the value of the contract to Primus supports

Mr. McKinney’s financial assertions in his email to Mr. Gao. Mr. Worthington

testified that if the relationship between VetsUSA and Primus had continued, there

was a potential for up to “100 million [dollars] of future receivables.” (Doc. 138-1

at 83). Mr. McKinney wrote that a thirty-three percent stake in Primus could be

worth “over $600,000 of actual return investment” over the next twelve months.

(Doc. 140-14 at 7). He also wrote that in addition to the contract that Primus already

had with VetsUSA, the company would be “awarded over $185,000,000 in contracts

over the next three years.” (Id. at 5). Mr. McKinney admitted that some of the

information in the email to Mr. Goa was inaccurate, but he testified that he corrected

the information in person. (Doc. 138-2 at 78). He also said that “[a]t the time, [he]

felt that that was very accurate.” (Id.).


                                            59
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 60 of 62




      Second, even if the numbers in the email were wrong, the email does not

constitute “[e]vidence of consistent, but unfulfilled, promises.” Southland Bank, 21

So. 3d at 1212. Whether considered alone or with Mr. McKinney’s promise to

contribute capital to Primus, the email does not present “substantial evidence that

the defendant had an intent to deceive.” Murphy, 668 So. 2d at 517. In short, even

when viewed in the light most favorable to Mr. Pinter, there is insufficient evidence

for a jury to find that Mr. McKinney fraudulently induced Mr. Pinter into joining the

operating agreement. Accordingly, the court WILL GRANT summary judgment

on Counterclaim Five and WILL ENTER SUMMARY JUDGMENT in favor of

Mr. McKinney and against Mr. Pinter on this counterclaim.

IV.   CONCLUSION

      The court WILL GRANT IN PART and DENY IN PART Mr. Worthington

and VetsUSA’s motion for summary judgment. (Doc. 138). The court WILL

GRANT summary judgment in favor of Mr. Worthington on Count Fifteen and will

ENTER SUMMARY JUDGMENT in favor of Mr. Worthington and against

Mr. McKinney on that count. The court WILL DENY Mr. Worthington’s motion

for summary judgment on Count Ten. The court WILL DENY VetsUSA’s motion




                                         60
      Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 61 of 62




for summary judgment on Count Four, Count Eight, Count Nine, Count Eleven, and

Count Fifteen.

      Further, the court WILL GRANT IN PART and DENY IN PART

Mr. Pinter and Pinter Memorials’ motion for summary judgment. (Doc. 140). The

court WILL GRANT summary judgment in favor of Mr. Pinter on Count Twelve,

Count Thirteen, Count Fourteen, and WILL ENTER SUMMARY JUDGMENT

in favor of Mr. Pinter and against Mr. McKinney on those counts. The court WILL

GRANT summary judgment in favor of Pinter Memorials on Count Thirteen, Count

Fourteen, and Count Sixteen and WILL ENTER SUMMARY JUDGMENT in

favor of Pinter Memorials and against Mr. McKinney on those counts. The court

WILL GRANT PARTIAL SUMMARY JUDGMENT in favor of the Mr. Pinter

and Pinter Memorials on Count Seven and ENTER PARTIAL SUMMARY

JUDGMENT in their favor and against Mr. McKinney on that count. The court

WILL DENY Mr. Pinter’s motion for summary judgment on Count One, Count

Two, Count Three, Count Five, and Count Six. The court WILL DENY Pinter

Memorials’ motion for summary judgment on Count Three, Count Four, Count

Twelve, and Count Fifteen.

      Finally, the court WILL GRANT IN PART and DENY IN PART

Mr. McKinney’s motion for partial summary judgment. (Doc. 139). The court

WILL GRANT Mr. McKinney’s motion for partial summary judgment on


                                      61
     Case 2:19-cv-00503-ACA Document 156 Filed 03/19/21 Page 62 of 62




Counterclaim One and Counterclaim Two and WILL ENTER PARTIAL

SUMMARY JUDGMENT in favor of Mr. McKinney and against Mr. Pinter on

those counts. The court WILL DENY partial summary judgment on Counterclaim

Three. The court WILL GRANT Mr. McKinney’s motion for summary judgment

on Counterclaim Four and Counterclaim Five and WILL ENTER SUMMARY

JUDGMENT in favor of Mr. McKinney and against Mr. Pinter on those counts.

     The court will enter a separate order consistent with this opinion.

     DONE and ORDERED this March 18, 2021.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                        62
